DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0002021 to Bertness in view of US2014/0145670 to van Zwam et al.
	Regarding Claim 1, US2014/0002021 to Bertness (“BERTNESS’021”) discloses an apparatus for balancing charge of a battery in a battery pack (para. 27, maintenance device 100, “individual cells or batteries within a pack can be balanced”), comprising: a plurality of power supplies (para. 41, series of fixed voltage power supplies can be used and coupled to provide adjustable voltage output; also the plurality of battery cells within the pack may be used as power supplies) configured to be selectively coupled to the battery (the power supplies may be selectively coupled to charge the battery); a plurality of electrical loads (abstract teaches one or more loads) configured to be electrically coupled to the battery; test circuitry (abstract and para. 6 teach input/output circuitry for communicating with battery pack, para. 17, para. 37 teach test circuity including sensors for temperature, para. 36 measure circuitry to measure conductance, resistance, change in voltage and current; charge circuitry para. 41) configured to measure an amount of charge of the battery (para. 16 teaches monitoring charge of the battery pack; para. 17 teaches microprocessor and I/O circuitry).
	While BERTNESS’021 teaches control circuitry and continuous controllability of voltage output (para. 41), BERTNESS’021 is silent with respect to control circuitry configured to selectively control a voltage applied to the battery by the plurality of power supplies and a load applied to the battery by the plurality of electrical loads based upon a measured amount of charge of the battery.
	US2014/0145670 to van Zwam et al. (“VAN ZWAM”) teaches an apparatus and method for balancing cells in a plurality of batteries of a battery block (abstract) 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified BERTNESS’021 to comprise control circuitry configured to selectively control a voltage applied to the battery by the plurality of power supplies and a load applied to the battery by the plurality of electrical loads based upon a measured amount of charge of the battery as taught by VAN ZWAM. The motivation for doing so would be to utilize a cell balancing strategy that accounts for cell mismatch between multiple batteries that may be connected in series as taught by VAN ZWAM (para. 8).
Regarding Claim 2, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical power supplies are configured to be connected in series (for example, battery pack of vehicle may be the plurality of battery supplies and the cells therein may be coupled in parallel or series, see para. 18).  
	Regarding Claim 3, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical power supplies are configured to be connected in parallel (for example, battery pack of vehicle may be the plurality of battery supplies and the cells therein may be coupled in parallel or series, see para. 18).
	Regarding Claim 4, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical loads are configured to be connected in series (para. 24 “Using the transistors 220A-D, the resistors 222A, B and 224A, B can be coupled in various series-parallel configurations in order to apply different loads to the battery pack 104. In this way, the load applied to the battery pack 104 is controllable by microprocessor 160”).
	Regarding Claim 5, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses wherein the plurality of electrical loads are configured to be connected in parallel (para. 24 “Using the transistors 220A-D, the resistors 222A, B and 224A, B can be coupled in various series-parallel configurations in order to apply different loads to the battery pack 
	Regarding Claim 6, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses the apparatus including a plug (HV junction box 154 Fig. 2) for electrically connecting the plurality of power supplies to the battery, wherein the plug is configured to connect the power supplies in series (the cells of the pack may be coupled in series or parallel as discussed above and thus the plug is configured as claimed; para. 24 also teaches Using the transistors 220A-D, the resistors 222A, B and 224A, B can be coupled in various series-parallel configurations in order to apply different loads to the battery pack 104).
	Regarding Claim 7, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses the apparatus including a plug (LV junction box 152 Fig. 2) for electrically connecting the plurality of power supplies to the battery, wherein the plug is configured to connect the power supplies in parallel (the cells of the pack may be coupled in series or parallel as discussed above and thus the plug is configured as claimed; para. 24 also teaches Using the transistors 220A-D, the resistors 222A, B and 224A, B can be coupled in various series-parallel configurations in order to apply different loads to the battery pack 104).  
	Regarding Claim 8, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1, and BERTNESS’021 further discloses the apparatus including a housing (vehicle housing for on board device; para. 31 teaches a 
	Regarding Claim 9, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 8, and BERTNESS’021 further discloses 9. The apparatus of claim 8 wherein the plug provides Kelvin connectors to the battery (para. 20, junction box plugs may be through kelvin connectors).  
	Regarding Claim 10, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 1. BERTNESS’021 discloses the circuitry may measure a resistance (para. 36 “dynamic parameter such as dynamic conductance, resistance, admittance, etc. can be determined based upon a change in the voltage across the battery pack and the current flowing through the battery pack”), BERTNESS’021 is silent with respect to the test circuitry is further configured to measure a resistance of a bus bar of the battery pack.  
	VAN ZWAM discloses balancing techniques based on individual cell voltages does not ensure all the cells will have same state of charge, as the voltage does not  measure a resistance of a bus bar (the common bus of battery pack of para. 10-12 coupled with connector and terminals as discussed by para. 20) of the battery pack where resistance, admittance, etc. can be determined based upon a change in the voltage across the battery pack and the current flowing through the battery pack as is known in the art.
	Regarding Claim 11, BERTNESS’021 and VAN ZWAM are relied upon as above with respect to the apparatus of claim 10, and BERTNESS’021 further discloses wherein the plurality of power supplies that are configured to charge the battery following testing of a resistance of the battery pack (para. 36 discloses measuring resistance of the battery pack).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729